DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 12/24/2021 has been entered.  Claims 1, and 13-15 have been amended, no claims have been canceled, and no claims have been added; and therefore, claims 1-18 remain pending in the application.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Document was filed on 12/24/2021.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claim 1, lines 5, 7, 11, and 15; and in claim 13, lines 5 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/067898 A1-Neumann et al. (hereafter Neumann).
Claim 1: “A staged-retention method for upstream production of a biomacromolecule, comprising: (1) introducing a first retention system to a bioreactor to perform a first production stage; wherein the first production stage is a stage of cell proliferation; the first retention system is configured to retain cells and comprises a first filter; the first filter comprises a first filtering assembly having a pore size of 0.05-1 µm; 
“and (2) replacing the first retention system with a second retention system in a second production stage; wherein the second production stage is a stage of product synthesis and collection; the second retention system is configured to retain cells and comprises a second filter; the second filter comprises a second filtering assembly having a molecular 

Claim 2: “wherein the pore size of the first filtering assembly is 0.1-0.5 µm; and/or the molecular weight cut-off of the second filtering assembly is 2/15-7/15 of the molecular weight of the biomacromolecule.”:  Neumann discloses a filter having a pore size of between 0.1µm and 0.45 µm (pg. 8, line 11).

Claim 3: “wherein the pore size of the first filtering assembly is 0.2-0.3 µm; and/or the molecular weight cut-off of the second filtering assembly is 1/5-1/3 of the molecular weight of the biomacromolecule.”:  Neumann discloses a filter having a pore size of between 0.1µm and 0.45 µm (pg. 8, line 11).

Claim 4: “wherein the biomacromolecule has a molecular weight of 50-300 KD.”:  Neumann discloses the molecule of interest according to the present invention may be 

Claim 5: “wherein the molecular weight of the biomacromolecule is 100-250 KD or 150-200 KD.”:  Neumann discloses the molecule of interest according to the present invention may be a molecule having a molecular weight from about 10 to about 1000 kD (pg. 13, lines 3-4).

Claim 9: “wherein the first and second retention systems are independently alternating tangential flow system, tangential flow filtration system, rotary filtration system, deep-bed filtration system, centrifuge system or settling system; and/or the bioreactor is an air-lift bioreactor, a mechanically-agitated bioreactor, a bubble column bioreactor or a membrane bioreactor; and/or the cells are mammalian cells, plant cells, insect cells or microbial cells, preferably mammalian cells.”:  Neumann discloses large quantities of desired biomolecules can be expressed in a variety of biological systems; such systems including cell based systems (such as bacteria, yeast, insect and mammalian cell cultures, pg. 2, lines 7-9).  Further, Neumann discloses the methods of the present invention are directed to ultrafiltration using TFF and diafiltration/TFF unit operations (pg. 50, lines 32-33).

Claim 10: “wherein the upstream production of the biomacromolecule is performed by perfusion culture, concentrated perfusion culture, fed-batch culture or concentrated fed-batch culture.”:  Neumann discloses the may be run in batch or 


Claim 11: “wherein the biomacromolecule is a polypeptide or a recombinant protein.”:  Neumann discloses molecules of interest in the context of the present methods include proteins, peptides, polypeptides, antibodies, enzymes and fragments thereof (pg. 51, lines 27-28).

Claim 12: “wherein the recombinant protein is a genetic engineering antibody, a functional protein with biological activity or a protein formed from the fusion of the Fc fragment.”:  Neumann discloses molecules of interest in the context of the present methods include proteins, peptides, polypeptides, antibodies, enzymes and fragments thereof (pg. 51, lines 27-28).

Claim 13: “A filter kit used in the staged-retention method of claim 1, comprising: the first filter and the second filter”:  Neumann discloses the TFF contains a first TFF unit operation and a second TFF unit operation (pg. 14, lines 26-27); further, Neumann discloses a first TFF unit operation filters first product stream and a second TFF unit operation filters a second product stream (pg. 8, lines 27 and 30).  Further, Neumann disclose a standard method known in the art (e.g., 
“wherein the first filtering module comprises the first filtering assembly having a pore size of 0.05-1 µm; the first filtering assembly is configured to retain the cells and remove the metabolic products and the product-related impurities from the cell culture fluid in the stage of cell proliferation”:  Neumann discloses the filter has a pore size between 0.1µm and 0.45 µm (pg. 14, lines 8-9).  Further, Neumann discloses the invention is directed to the separation and/ or purification of molecules of interest, biomolecules (e.g. proteins, pg. 1, lines 1-2).  Further, Neumann discloses the first stage TFF with 50 kD cut-off and buffer exchange/ diafiltration, the calculated step yield for monomeric antibody was approximately 86 % (proliferation, pg. 87, lines 4-5).  Also, Neumann discloses retention of the molecule of interest in the retentate of the TFF unit operation is effected by selection of the ultrafiltration membrane such that it is impermeable to the molecule of interest (pg. 55, lines 31-33), thus the first filtering assembly is configured to retain the cells and remove the metabolic products and the product-related impurities from the cell culture fluid in the stage of cell proliferation.
“the second filter comprises the second filtering assembly having a molecular weight cut-off of 1/15-2/3 of the molecular weight the biomacromolecule; the second filtering assembly is configured to retain the cells and harvest and enrich the biomacromolecule in the stage of product synthesis and collection;”:  Neumann discloses the dual-stage TFF methods disclosed herein typically encompass the use of at least two ultrafiltration membranes, each having a different cut-off value, pore size 
“and the first filter and the second filtering module are respectively placed in the first and second retention systems, or applied in the same retention system via replacement.”:  Neumann discloses it is to be understood that while certain forms of the invention are illustrated, they are not to be limited to the specific form or arrangement of parts herein described and 

Claim 14: “wherein the pore size of the first filter is 0.2-0.3 m; and/or the molecular weight cut-off of the second filter is 1/5-1/3 of the molecular weight of the biomacromolecule.”: Neumann discloses the filter has a pore size between 0.1µm and 0.45 µm (pg. 14, lines 8-9).

Claim 15: “wherein the pore size of the first filter is 0.2-0.3 m; and/or the molecular weight cut-off of the second filter is 1/5-1/3 of the molecular weight of the biomacromolecule.”:  Neumann discloses the filter has a pore size between 0.1µm and 0.45 µm (pg. 14, lines 8-9).

Claim 16: “An application of the staged-retention method of claim 1 in the upstream production of a biomacromolecule, wherein the biomacromolecule is a protein product.”:  Neumann discloses the present invention is directed to methods of 

Claim 17: “wherein the biomacromolecule is a polypeptide or a recombinant protein.”:  Neumann discloses molecules of interest in the context of the present methods include proteins, peptides, polypeptides, antibodies, enzymes and fragments thereof (pg. 51, lines 27-28).

Claim 18: “wherein the recombinant protein is a genetic engineering antibody, a functional protein with biological activity or a protein formed from the fusion of the Fc fragment.”:  Neumann discloses molecules of interest in the context of the present methods include proteins, peptides, polypeptides, antibodies, enzymes and fragments thereof (pg. 51, lines 27-28).
Therefore, the reference of Neumann meets the limitations of claims 1-5 and 9-18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/067898 A1- Neumann et al. (hereafter Neumann), and further in view of US .
Regarding claim 6, Neumann teaches the invention discussed above in claim 1.  Further, Neumann teaches a second production stage discussed above.  However, Neumann does not explicitly teach wherein a cell density in the second production stage is not lower than 15±5 x 106 cells/mL.  
For claim 6, Kudugunti teaches the invention relates to the use of alternating tangential flow filtration units for harvesting products from bioreactors, e.g., for harvesting of products from fed-batch bioreactor cultures (Para. [0002], lines 1-4) and Kudugunti teaches the viability cell density was about 14E6 cells/mL (Para. [0088], line 2), which reads on the instant claim limitation of wherein a cell density in the second production stage is not lower than 15±5 x 106 cells/mL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Neumann to include wherein a cell density in the second production stage is not lower than 15±5 x 106 cells/mL as taught by Kudugunti, because Kudugunti teaches the process of ATF rapid harvest for concentrated fed-batch depends on viable cell density on the day of harvest (Para. [0068], lines 3-5) and Kudugunti teaches a viable cell density below 100E6 cells/mL on the day of harvest at the end of concentrated fed-batch bioreactor culture, the protein is harvested using the ATF (Para. [0072], lines 1-3).

Regarding claim 7, Neumann teaches the invention discussed above in claim 6.  Further, Neumann teaches a second production stage discussed above.  However, 6 cells/mL. 
For claim 7, Kudugunti teaches the invention relates to the use of alternating tangential flow filtration units for harvesting products from bioreactors, e.g., for harvesting of products from fed-batch bioreactor cultures (Para. [0002], lines 1-4) and Kudugunti teaches a viable cell density below 100E6 cells/mL on the day of harvest at the end of concentrated fed-batch bioreactor culture, the protein is harvested using the ATF (Para. [0072], lines 1-3), which reads on the instant claim limitation of wherein a cell density in the second production stage is not lower than 15±5 x 106 cells/mL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Neumann to include wherein a cell density in the second production stage is not lower than 35±5 x 106 cells/mL as taught by Kudugunti, because Kudugunti teaches the process of ATF rapid harvest for concentrated fed-batch depends on viable cell density on the day of harvest (Para. [0068], lines 3-5) and Kudugunti teaches a viable cell density below 100E6 cells/mL on the day of harvest at the end of concentrated fed-batch bioreactor culture, the protein is harvested using the ATF (Para. [0072], lines 1-3).

Regarding claim 8, Neumann teaches the invention discussed above in claim 6.  Further, Neumann teaches a second production stage discussed above.  However, Neumann does not explicitly teach wherein a fluctuation in the cell density during the second production stage is not higher than 10x 106 cells/mL, or the cell density 6 cells/mL. 
For claim 8, Kudugunti teaches the invention relates to the use of alternating tangential flow filtration units for harvesting products from bioreactors, e.g., for harvesting of products from fed-batch bioreactor cultures (Para. [0002], lines 1-4) and Kudugunti teaches the viability cell density at the day of harvest was 9-10E6 cells/mL, which reads on the instant claim limitation of wherein a fluctuation in the cell density during the second production stage is not higher than 10x 106 cells/mL, or the cell density increases progressively in the second production stage with a fluctuation higher than 10x 106 cells/mL. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Neumann to include wherein a fluctuation in the cell density during the second production stage is not higher than 10x106 cells/mL, or the cell density increases progressively in the second production stage with a fluctuation higher than 10x 106 cells/mL as taught by Kudugunti, because Kudugunti teaches the process of ATF rapid harvest for concentrated fed-batch depends on viable cell density on the day of harvest (Para. [0068], lines 3-5) and Kudugunti teaches a viable cell density below 100E6 cells/mL on the day of harvest at the end of concentrated fed-batch bioreactor culture, the protein is harvested using the ATF (Para. [0072], lines 1-3).

Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive. 
Regarding the middle and bottom of pg. 8 of Applicant’s remarks, pertaining to the reference of Neumann and pertaining to the reference of Neumann and Neumann’s “upstream process”.  Applicant asserts the reference of Neumann states “the dual-stage TFF methods disclosed herein are particularly useful as upstream processes implemented prior unit operations that are particularly sensitive to impurity loads such as chromatographic unit operations.”  However, it appears Applicant has mischaracterized the reference of Neumann, because as noted above, Neumann states the methods can be useful for upstream process, not that they are exclusive for upstream processes.  
This is further disclosed in Neumann by the following statement: “the dual-stage TFF methods disclosed herein may be used in any process for the separation/purification/isolation of a molecule of interest from a solution. The substantial reduction of contaminant/impurity levels afforded by the dual-stage TFF methods disclosed herein are also of relevance to any process wherein contaminant/impurity levels negatively affect process performance and/or unit operation function. For example, the dual-stage TFF method may be used upstream of an affinity chromatography (pg. 53, lines 4-10).  Further, the latter disclosure of Neumann mentions chromatography as an example.  Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "stages performed prior to a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the top and middle of pg. 9 of Applicant’s remarks, again pertaining to the reference of Neumann and Neumann’s “upstream process”.  Applicant asserts, claim 1 is intended to express initial stages of the whole production of a biomacromolecule, specifically being stage of cell proliferation and stage of production synthesis and collection, for the purpose of harvesting more cells and biomacromolecule products.  As discussed above in the rejection, Neumann discloses production of biomacromolecules, where Neumann discloses the methods of separation and/or purification of molecules of interest, in particular, biomolecules (e.g., proteins), from crude and/or production solutions containing the molecules (pg. 1, lines 22-24).  Also, Neumann goes on to disclose other biomacromolecules such as peptides, polypeptides, antibodies, enzymes and fragments thereof (pg. 51, lines 27-28), thus harvesting more cells and biomacromolecule products.  Applicant asserts Neumann did not disclose when process of filtration was performed.  However, Neumann discloses the invention is directed to methods for the separation of a molecule of interest from a solution containing the molecule using dual stage tangential-flow ultrafiltration (pg. 1, lines 1-2), also discussed in the rejection above.  Moreover, Applicant asserts “the wording ‘upstream’ has different meanings in Neumann and in the claimed invention.  However, it is well known the art that upstream processes involve screening measures, preparation of media, the increase of microorganism in a bioreactor, and incubation, 
Regarding the bottom of pg. 9 and the top of pg. 10, pertaining to Applicant’s assertion that the functions of the filters of Neumann are different than that of the claim 1 of the instant application.  As noted by Applicant on pg. 9 of Applicant’s remarks, Neumann discloses a combination of two or more filtering assemblies for filtering a solution containing products.  Further, Neumann discloses the use of the term “in combination” does not restrict the order in which the solution containing the molecule of interest (e.g. protein) proceeds through the two or more TFF and/ or diafiltration/TFF unit operations (pg. 49, lines 26-28).  Further, Applicant asserts “the two or more TFF unit operations disclosed in Neumann were used for removing small molecule impurities or biomolecule impurities from a cell culture supernant, while the second filtration of claim 1 is for retaining cells and protein products.”  However, as discussed above in this section, Neumann discloses the use of the term “in combination” does not restrict the order in which the solution containing the molecule of interest (e.g. protein) proceeds 
Also, Neumann does disclose a first filter retaining cells and removing metabolites and product-related impurities from a cell culture fluid.  Neumann discloses retention of the molecule of interest in the retentate of the TFF unit operation is effected by selection of the ultrafiltration membrane such that it is impermeable to the molecule of interest (pg. 55, lines 31-33), thus, the first retention system is configured to retain cells and comprises a first filter.  Neumann also disclose the methods of the invention reduce the amount of impurities, preventing filter blockage (pg. 70, lines 3-4).  Moreover, Neumann does disclose a second filter for retaining cells, harvesting and enriching the biomacromolecule. 
 Neumann discloses molecules of interest are biomolecules produced from mammalian cells, microorganism cultures, and/or animals (all of which may or may not be transgenic), which biomolecules are separated from a culture solution or a body fluid of the animal (pg. 60, lines 29-31).  Also, Neumann discloses the second TFF is characterized by filtering a second product stream such that the molecule of interest may be or is recovered (pg. 56, lines 12-13).  Therefore, since Neumann discloses multiple filters, these filtered can be configured to retain cells and remove metabolites and product-related impurities from a cell culture fluid and for retaining cells, harvesting and enriching the biomolecule, as it relates to claim 1 of the instant application.
Regarding the bottom of pg. 10 and the top of pg. 11 of Applicant’s remarks, referring to a second filtering assembly having a molecular weight cut-off of 1/5-2/3 of a molecular weight of the biomolecule as it pertains to claim 1.  Neumann discloses the 
Regarding the bottom of pg. 11 and the top and middle of pg. 12, referring to claim 13, which includes similar claim limitations as those presented in claim 1.  Also, Applicant presents similar arguments for claim 1.  For a discussion of claim 13, which is similar to that of claim 1, the Examiner directs Applicant to the above discussion of claim 1 and its limitations for addressing the same claim limitations as claim 1.
Regarding the bottom pg. 12 of Applicant’s remarks, pertaining to claim 16, where Applicant asserts Neumann does not anticipate the claim limitation of “wherein the biomolecule is a protein product.”  For this limitation, Neumann does disclose the present invention is directed to methods of separation and/or purification of molecules of interest, in particular, biomolecules (e.g., proteins), from crude and/or production 
Regarding the middle and the bottom of pg. 13 of Applicant’s remarks, referring to the reference of Kudugunti.  The reference of Kudugunti teaches an invention relating to the use of alternating tangential flow filtration units for harvesting products from bioreactors (Para. [0002], lines 1-3).  Kudugunti is relevant to the instant application o because Applicant’s specification disclose the first and second retention systems are each independently an alternating tangential flow system (specification, pg. 5).  Also, the instant specification mentioned retention systems included but are not limited to alternating tangential flow systems (ATF, specification, pg. 7).  Applicant is asserting the reference of Kudugunti in combination with Neumann is technically infeasible.  However, as discussed above Kudugunti is relevant to the instant application.  Further, Kudugunti teaches the claim limitation of wherein a cell density in the second production stage is not lower than 15±5 x 106 cells/mL, presented in claim 6 of the instant application.  Also, Kudugunti provides a teaching for doing so because as discussed above in this section, Kudugunti teaches ATF systems, which are also disclosed in the instant application.  Kudugunti teaches a viable cell density below 100E6 cells/mL on the day of harvest at the end of concentrated fed-batch bioreactor culture, the protein is harvested using the ATF, also discussed above in the rejection, and which correlates the Applicant’s claimed invention.  
Regarding paragraphs one and two of the Applicant’s remarks, again, pertaining to the reference of Kudugunti.  Applicant continues to assert Kudugunti does not pertain to the instant application.  Applicant asserts their invention provides different improved .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799